Mr. Chief Justice Shepard
delivered the opinion of the Court:
The question arose on the construction of rules 122 and 130. These are settled rules of practice in the Patent Office, consistent with law, and are intended to regulate the practice in the Patent Office, looking towards a speedier disposition of applications for patents.
Pule 122 provides that a motion like this to dissolve should contain a full statement of the grounds relied upon, and should, if possible, be made not later than thirty days after the statements of the parties in interference have been received and approved.
Pule 130 provides that where the patentability of a claim to an opponent is material to the right of the party to a patent, the party may make the nonpatentability of the claim at final hearing before the Examiner of Interferences as a basis for the decision upon the priority of invention.
The final clause of the rule reads, that “a party shall not be entitled to take such step, however, unless he has duly presented and prosecuted a motion under rule 122 for dissolution upon the ground in question, or shows good reason why such a motion was not presented and prosecuted.”
As the objections to the operativeness of Gubelmann’s machine contained in this, second motion had not been heard by the Pxdmary Examiner, axxd no reason given why the objections were not raised before him, the Commissioner was right in refusing to consider the question. Cutler v. Leonard, 31 App. D. C. 297-301; Broadwell v. Long, 36 App. D. C. 418-423.
The foregoing rules are reasonable and tend to prevent a practice which has grown up in the office from which, by constant motions and raising of new questions, the bui’dens of inventors have been increased and proceedings in the Patent Office unduly prolonged. See Allen v. United States, 26 App. D. C. 8, where these practices are coxnxnented upon.
As Gubelxxxann was the first to file an application, and his opponents failed to carry their dates of invention back of his *201filing date, tbe Commissioner was right in refusing to entertain the subsequent dilatory motions and in awarding priority to Gubelniann.
The decision is affirmed, and the clerk will certify this decision, and the proceedings herein, to the Commissioner of Patents. Affirmed.